United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Westland, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-1653
Issued: December 7, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 6, 2007 appellant, through her attorney, filed a timely appeal from a
September 18, 2006 merit decision of the Office of Workers’ Compensation Programs and a
May 9, 2007 hearing representative’s decision modifying her loss of wage-earning capacity to
zero and terminating medical benefits. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether the Office properly modified its loss of wage-earning
capacity determination; (2) whether the Office properly terminated authorization for medical
treatment; and (3) whether appellant has established that she had any continuing employmentrelated disability after September 19, 2006.
FACTUAL HISTORY
On January 20, 2003 appellant, then a 24-year-old transitional letter carrier, sprained her
left ankle when she slipped on ice. She stopped work on January 20, 2003 and returned to work

on January 25, 2003 for four hours per day. The employing establishment terminated appellant’s
employment on October 14, 1993 at the conclusion of her temporary appointment.
On January 12, 1994 appellant underwent an excision of a thickened distal tibiofibular
ligament of the left ankle. The Office paid her compensation for total disability beginning that
date. Following vocational rehabilitation, on March 27, 1997, the Office reduced appellant’s
compensation based on its finding that she had the capacity to earn wages as a medical assistant.
By letter dated September 20, 2004, the Office requested that appellant submit current
medical evidence regarding her condition and its relationship to her employment. In response,
she indicated that she last saw her attending physician, Dr. Donald E. Wild, a Board-certified
orthopedic surgeon, in 1998.
On October 27, 2004 the Office notified appellant that she should submit a
comprehensive medical report from her attending physician based on a recent medical
examination addressing whether she had further residuals of her accepted employment injury. In
a report dated November 23, 2004, Dr. Wild noted that appellant had done “quite well” since her
1994 left ankle surgery. On examination, he found no swelling and full range of motion without
loss of strength. Dr. Wild indicated that the “anteriolateral aspect of the ankle where we
removed her Bassett’s lesion shows less than [the] usual amount of subcutaneous tissue which is
related to the procedure.” He interpreted an x-rays obtained on November 23, 2004 as showing
no abnormalities. Dr. Wild diagnosed status post surgery for a Bassett lesion of the left ankle.
He stated, “[Appellant] at this time demonstrates no long-term sequelae and I would not
recommend any restrictions at this point. I would not anticipate any subsequent surgeries. We
would not recommend any work restrictions at this point. I would recommend no further
treatment program. I would likewise not recommend any further follow-up evaluations.”
On March 14, 2006 the Office requested that Dr. Wild address whether appellant had any
residuals of her accepted employment injury. In an April 25, 2006 response, he stated:
“[Appellant] was last evaluated on November 23, 2004. At that time, she was 10
years post left ankle surgery. [Appellant] had no further evidence of ankle
problems. She described occasional symptoms and an awareness that her ankle
was [not] 100 percent normal but her symptoms were [not] enough to limit her
activities. [Appellant’s] examination was within normal limits.
“It has been 16 months since [appellant] was last seen and evaluated. However,
based on that evaluation, it is my opinion that she has recovered from her left
ankle problems.”
On August 14, 2006 the Office informed appellant that it proposed to terminate her
compensation and medical benefits on the grounds that she had no further condition or disability
due to her January 20, 1993 employment injury. The Office further noted that it was modifying
her loss of wage-earning capacity to zero based on its finding that her condition had materially
changed. By decision dated September 18, 2006, the Office finalized its termination of
compensation and medical benefits. The Office again noted that it was modifying her wageearning capacity decision to reflect that she had no loss of wage-earning capacity.

2

On October 10, 2006 appellant requested an oral hearing. In a report dated November 29,
2006, Dr. Tara Long Scott, a podiatrist, indicated that she initially evaluated appellant on
October 26, 2006 for complaints of left ankle pain. She noted that a magnetic resonance imaging
(MRI) scan study revealed normal findings other than “some thickening of the anterior
tibiofibular ligament, which had healed with evidence of thickening of the ligament associated
with a partial tear.1 [Appellant] also had some mild edema within the peroneus brevis tendon,
consistent with tendinosis; however, [she] is completely asymptomatic in that area.” On
examination, Dr. Scott found mild edema of the left anterior lateral ankle and “mild pain on
palpation of the anterior tibiofibular ligament.” She diagnosed a healed anterior tibiofibular
ligament tear of the left ankle and recommended physical therapy, an ankle brace and
appropriate footwear.
On December 6, 2006 Dr. Scott discussed her treatment of appellant for “chronic ankle
pain associated with a torn anterior tibiofibular ligament on the left ankle. The ligament was
surgically repaired 13 years ago; however, appellant continues to experience pain and swelling.
An MRI scan [study] performed on November 2, 2006 revealed that the repaired ligament is
bulbous and partially healed with scar tissue.” Dr. Scott found that, due to appellant’s chronic
ankle condition, she may have to “decrease her activity intermittently to manage her symptoms.”
She recommended against further surgical intervention.
Appellant submitted progress reports from Dr. Scott dated October 26, 2006 through
March 21, 2007. On October 26, 2006 Dr. Scott listed findings on examination and noted her
complaints of pain and swelling of the left ankle since 1993. She diagnosed a painful ankle. On
November 9 and 29, 2006 Dr. Scott diagnosed an ankle sprain and a painful ankle and
recommended possible physical therapy. On February 21 and March 21, 2007 she listed findings
on examination and diagnosed a ligament tear. Dr. Scott placed appellant in a walking cast on
February 21, 2007 and an ankle brace on March 21, 2007. She recommended possible
exploratory surgery and opined that appellant should return for treatment on an as needed basis.
At the hearing, held on February 22, 2007, appellant’s attorney argued that the Office had
to show that she was vocationally rehabilitated to modify its loss of wage-earning capacity
determination. He also contended that the opinion of Dr. Wild was too old to constitute reliable
medical evidence. By decision dated May 9, 2007, the Office hearing representative affirmed
the September 18, 2006 decision. She found that the Office properly modified appellant’s wageearning capacity to zero based on its finding that her accepted condition of left ankle strain had
resolved. The hearing representative noted that Dr. Wild’s opinion constituted the weight of the
medical evidence as he found that appellant had no residuals of her employment injury.
LEGAL PRECEDENT -- ISSSUE 1
A wage-earning capacity decision is a determination that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn

1

An MRI scan study obtained on November 20, 2006 showed a chronic healed tear of the anterior tibiofibular
ligament and possible tendinosis of the peroneal brevis tendon.

3

wages.2 Compensation payments are based on the wage-earning capacity determination and it
remains undisturbed until properly modified.3
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated or the original determination was, in fact, erroneous.4 The burden of proof is on the
party attempting to show a modification of the wage-earning capacity determination.5
ANALYSIS -- ISSUE 1
The Office accepted appellant’s claim for a left ankle sprain. Appellant worked limited
duty until her temporary appointment with the employing establishment ended on
October 14, 2003. On January 12, 1994 she underwent an excision of a thickened distal
tibiofibular ligament of the left ankle. The Office paid appellant compensation for temporary
total disability.
By decision dated March 27, 1997, the Office reduced appellant’s compensation effective
March 30, 1997 based on its finding that she had the capacity to perform the position of medical
assistant.6 On September 30, 2004 the Office requested that she submit current medical evidence
regarding her employment-related condition. Appellant indicated that she last sought medical
treatment from her attending physician, Dr. Wild, in 1998. On October 27, 2004 the Office
requested a comprehensive medical report from Dr. Wild.
On November 23, 2004 Dr. Wild examined appellant and found that she had no swelling,
loss of motion or loss of strength of the left ankle. Appellant had some loss of subcutaneous
tissue due to her 1994 left ankle surgery but had done “quite well” since the procedure. Dr. Wild
found that x-rays of the left ankle were normal. He diagnosed status post surgery for a Bassett
lesion of the left ankle. Dr. Wild found that appellant had no work restrictions or need for
further medical treatment. In an April 25, 2006 response, he clarified that, based on his
November 23, 2004 evaluation, appellant had no evidence of problems with her left ankle and
that her examination was normal. Dr. Wild indicated that appellant related that her ankle was not
the same as preinjury but did not “limit her activities.” He concluded that she had “recovered
from her left ankle problems.”
The Office can modify an established wage-earning capacity determination by showing a
material change in the nature and extent of the employee’s injury-related condition or that the
2

See 5 U.S.C. § 8115 (determination of wage-earning capacity).

3

Sharon C. Clement, 55 ECAB 552 (2004).

4

Tamra McCauley, 51 ECAB 375, 377 (2000).

5

Id.

6

As the Office had issued a wage-earning capacity determination, the issue in this case is whether the wageearning capacity determination should be modified rather than termination of compensation.

4

employee has been retrained or vocationally rehabilitated.7 As appellant’s attending physician,
Dr. Wild had a thorough knowledge of her condition. He explained that findings on x-ray and
physical examination were normal and that she had fully recovered from her employment injury.
While Dr. Wild based his opinion on an October 2004 examination, he reiterated in his
April 2006 report that appellant had “recovered from her left ankle problems.” His opinion,
which is thorough and rationalized, establishes that appellant’s condition has materially changed
such that she no longer has any residuals of her employment injury. The Office, therefore, met
its burden of proof to modify its loss of wage-earning capacity determination to zero as appellant
has no further employment-related disability.
LEGAL PRECEDENT -- ISSUE 2
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability compensation.8 To terminate authorization for medical treatment, the
Office must establish that appellant no longer has residuals of an employment-related condition
which require further medical treatment.9
ANALYSIS -- ISSUE 2
The Office met its burden of proof to terminate authorization for medical benefits
through the opinion of Dr. Wild, appellant’s attending physician, who explained that findings on
x-ray and physical examination were normal and that she had fully recovered from her
employment injury. He found that appellant had no residuals of her accepted left ankle condition
and required no further medical treatment. As appellant’s attending physician, Dr. Wild had a
thorough knowledge of her condition. His opinion, which is detailed and well rationalized,
establishes that appellant requires no further medical treatment due to her accepted employment
injury.
LEGAL PRECEDENT -- ISSUE 3
As the Office met its burden of proof to modify appellant’s loss of wage-earning capacity
to zero based on its finding that she had no further employment-related disability, she has the
burden of proof to show that she had a continuing loss of wage-earning capacity after that date
due to her accepted injury.10 To establish a causal relationship between the condition as well as
any attendant disability claimed and the employment injury, an employee must submit
rationalized medical evidence based on a complete medical and factual background, supporting
such a causal relationship.11 Causal relationship is a medical issue and the medical evidence
7

See Tamra McCauley, supra note 4.

8

Pamela K. Guesford, 53 ECAB 727 (2002).

9

Id.

10

See generally Thaddeus J. Spevack, 53 ECAB 474 (2002) (the burden of proof is on the party attempting to
show modification of the wage-earning capacity determination).
11

Richard O’Brien, 53 ECAB 234 (2001).

5

required to establish a causal relationship is rationalized medical evidence.12 Rationalized
medical evidence is evidence which includes a physician’s rationalized medical opinion on the
issue of whether there is a causal relationship between the claimant’s diagnosed condition and
the implicated employment factors. The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty and
must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.13 Neither
the fact that a disease or condition manifests itself during a period of employment nor the belief
that the disease or condition was caused or aggravated by employment factors or incidents is
sufficient to establish causal relationship.14
ANALYSIS -- ISSUE 3
In support of her claim that she had a continuing loss of wage-earning capacity due to her
employment injury, appellant submitted a report dated November 29, 2006 from Dr. Scott who
interpreted a November 20, 2006 MRI scan study as normal except for some thickening of the
anterior tibiofibular ligament and some tendinosis unsupported by clinical findings. On
examination, Dr. Scott listed findings of mild edema of the left anterior lateral ankle and “mild
pain on palpation of the anterior tibiofibular ligament.” She diagnosed a healed anterior
tibiofibular ligament tear of the left ankle and recommended physical therapy, an ankle brace and
supportive footwear. Dr. Scott, however, did not address the relevant issue of whether appellant
had any further disability due to her employment injury; consequently, her opinion is of little
probative value.
On December 6, 2006 Dr. Scott noted that she was treating appellant for ankle pain from
a surgically-repaired torn anterior tibiofibular ligament of the left ankle. She found that
appellant might have to reduce her activity “intermittently to manage her symptoms.” In
progress reports dated October 26, 2006 through March 21, 2007, Dr. Scott discussed appellant’s
complaints of a painful left ankle and listed findings on examination. She diagnosed either a left
ankle sprain or ligament tear and recommended treatment options. Dr. Scott did not address
whether appellant had disability from employment and thus her report is of diminished probative
value. Appellant, consequently has not submitted medical evidence sufficient to establish that
she had any further employment-related disability after September 19, 2006.
CONCLUSION
The Board finds that the Office properly modified its determination of appellant’s loss of
wage-earning capacity to zero effective September 19, 2006 and properly terminated
authorization for medical treatment based on its finding that appellant had no further residuals
due to her January 20, 1993 employment injury. The Board further finds that appellant has not
established that she had continuing employment-related disability after September 19, 2006.
12

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

13

Leslie C. Moore, 52 ECAB 132 (2000).

14

Ernest St. Pierre, 51 ECAB 623 (2000).

6

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated May 9, 2007 and September 18, 2006 are affirmed.
Issued: December 7, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

